United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.J., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Garland, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1088
Issued: October 22, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 15, 2015 appellant filed a timely appeal from merit decisions of the Office of
Workers’ Compensation Programs (OWCP) dated December 23, 2014 and March 20, 2015.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she was
entitled to disability compensation for the period March 12 to April 28, 2011; and (2) whether
appellant has more than 3 percent permanent impairment of the right upper extremity and more
than 13 percent permanent impairment of the left lower extremity for which she received
schedule awards.
On appeal appellant maintains that she is entitled to compensation for the period claimed
and disputes the schedule award determinations.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In a May 3, 2012 decision, the Board
found that the case was not in posture for decision regarding appellant’s entitlement to disability
compensation for the period March 12 to April 28, 2011. The Board directed OWCP to refer her
to an appropriate specialist for a rationalized opinion as to whether she was disabled from work
for the period March 12 to April 28, 2011 due to the accepted conditions.2 In a July 29, 2013
decision, the Board found that a conflict in medical evidence existed between OWCP referral
physician Dr. Zvi Kalisky, a Board-certified physiatrist, and appellant’s attending physicians,
Dr. Tom G. Mayer, a Board-certified orthopedic surgeon, and Dr. Gregory Powell, a
Board-certified physiatrist. The Board remanded the case to OWCP for an impartial evaluation
regarding appellant’s entitlement to disability compensation for the period March 12 to
April 28, 2011.3 The facts and findings of the previous Board decisions are incorporated herein
by reference.
Following the Board’s July 29, 2013 remand order on August 13, 2013 Dr. Mayer
diagnosed chronic left knee and wrist pain and advised that appellant could work six hours of
modified duty daily. On November 5, 2013 he advised that she could work eight hours of
modified duty daily, effective November 11, 2013. Dr. Mayer continued to submit reports and
noted on January 30, 2014 that appellant was working eight hours of modified duty daily.
In April 2014, OWCP referred appellant to Dr. Dale R. Allen, a Board-certified
orthopedic surgeon, for an impartial evaluation.4 In a May 29, 2014 report, Dr. Allen reviewed
the history of injury and medical record, and noted her complaints of pain, stiffness, numbness,
and burning in her right arm and left knee. Physical examination of the left knee demonstrated
moderate patellofemoral joint crepitus with range of motion and compression which limited
walking, standing, and bending of the right knee. Examination of the right elbow demonstrated
2

Docket No. 11-2095 (issued May 3, 2012). On August 7, 2008 appellant, a city letter carrier, injured her right
elbow and left knee when she tripped and fell while delivering mail. OWCP initially accepted that she sustained a
right arm and elbow sprain and later also accepted left patellofemoral dysfunction. Appellant was working limited
duty at the time she claimed compensation beginning March 12, 2011. A job description indicated that she was to
case mail for delivery for one to two hours, deliver mail for one to six hours, stand for one to four hours, drive to
deliver mail for one to six hours, walk to prepare and deliver mail for one to six hours, and lift to prepare and deliver
mail for one to eight hours daily.
3

Docket No. 13-105 (issued July 29, 2013). Subsequent to the Board’s May 3, 2012 decision, on May 8, 2012
Dr. Larry T. Johnson, Board-certified in surgery and orthopedic surgery, performed left knee arthroscopy for
patellofemoral dysfunction. Appellant, who had been working part time and receiving intermittent compensation,
was placed on the periodic compensation rolls at a full-time rate thereafter. In June 2012, she was referred to
Dr. Kalisky for a second opinion evaluation. In a July 24, 2012 report, Dr. Kalisky advised that appellant was not
totally disabled from work for the period March 12 through April 26, 2011. In an August 9, 2012 decision, OWCP
denied her claim for compensation for this period. On March 12, 2013 Dr. Johnson performed additional left knee
surgery to remove hardware. On May 14, 2013 Dr. Mayer advised that appellant could return to full-time modified
duty on June 1, 2013. Appellant returned to work for four hours a day on June 3, 2013. She continued to receive
intermittent compensation.
4

The statement of accepted facts provided to Dr. Allen advised that the accepted conditions were sprain of elbow
and forearm; sprain of knee, lateral collateral ligament, left; other derangement of left knee; enthesopathy of left
knee; and fracture patella, closed, left.

2

tenderness over the lateral epicondyle consistent with lateral epicondylitis which she could
tolerate with medication. Dr. Allen advised that appellant could work full time with restrictions.
In an attached work capacity evaluation, he limited walking to three hours daily and lifting to
20 pounds. Dr. Allen suggested that appellant might need a hinged knee brace and elbow pad.
On June 6, 2014 appellant filed a schedule award claim and submitted an impairment
evaluation dated May 9, 2014 in which Dr. Gregory Powell, a Board-certified physiatrist,
described her right elbow and left knee injuries. Dr. Powell examined the right elbow and left
knee and diagnosed post-traumatic effusion with chronic postoperative pain left knee, and
chronic lateral epicondylitis of the right elbow, after injury. He rated appellant’s impairments in
accordance with the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (hereinafter A.M.A., Guides).5 Dr. Powell noted that, under Table
16-3, Knee Regional Grid, the most appropriate category would be for the diagnosis of a cruciate
ligament injury. He advised that appellant had a class 1 impairment due to mild laxity, with a
default value of 10 percent. Dr. Powell found grade modifiers 2 for clinical studies and physical
examination and a modifier 1 for functional history. He then applied the net adjustment formula
and concluded that appellant had 13 percent left lower extremity impairment. Dr. Powell
evaluated her right upper extremity under Table 15-4, Elbow Regional Grid, finding the most
appropriate soft tissue diagnosis would be elbow contusion or crush injury with healed minor
soft tissue or skin injury, for a class 1 impairment with a two percent default value. He found
grade modifiers 1 for clinical studies, 2 for physical examination, and 2 for functional history.
Dr. Powell then applied the net adjustment formula and found that appellant had three percent
right upper extremity impairment. He concluded that she had reached maximum medical
improvement on the date of his examination, May 9, 2014.
In a July 1, 2014 report, Dr. Ronald Blum, a Board-certified orthopedic surgeon and
OWCP medical adviser, reviewed the medical record including Dr. Powell’s report. He agreed
that maximum medical improvement was reached on May 9, 2014. Dr. Powell calculated
appellant’s right upper extremity and left lower extremity impairments in accordance with Table
15-4 and Table 16-3 of the A.M.A., Guides, and agreed with Dr. Powell’s conclusion that she
had 3 percent permanent impairment of the right arm and 13 percent permanent impairment of
the left leg.
On September 12, 2014 OWCP sent Dr. Allen a description of the position appellant was
performing when she stopped work on March 12, 2011. On December 8, 2014 Dr. Allen
certified that she could perform the duties of the modified position for the period March 12 to
April 28, 2011.
By decision dated December 23, 2014, OWCP found that the weight of the medical
evidence rested with the opinion of Dr. Allen, the impartial examiner, and concluded that
appellant was not entitled to disability compensation for the period March 12 to April 28, 2011.
On March 20, 2015 OWCP granted appellant a schedule award for three percent
permanent impairment of the right upper extremity, for 9.36 weeks, to run from January 27 to
April 2, 2015. In a second March 20, 2015 decision, appellant was granted a schedule award for
5

A.M.A., Guides (6th ed. 2009).

3

13 percent permanent impairment of the left lower extremity, for 37.44 weeks, to run from
May 9 to September 20, 2014.
LEGAL PRECEDENT -- ISSUE 1
Under FECA, the term “disability” is defined as incapacity, because of employment
injury, to earn the wages that the employee was receiving at the time of injury.6 Disability is
thus not synonymous with physical impairment which may or may not result in incapacity to
earn the wages. An employee who has a physical impairment causally related to a federal
employment injury, but who nonetheless has the capacity to earn wages he or she was receiving
at the time of injury has no disability as that term is used in FECA.7 The test of “disability”
under FECA is whether an employment-related impairment prevents the employee from engaging
in the kind of work he or she was doing when injured.8 Whether a particular injury causes an
employee to be disabled for work and the duration of that disability, are medical issues that must
be proved by a preponderance of the reliable, probative, and substantial medical evidence.9
Monetary compensation benefits are payable to an employee who has sustained wage loss
due to disability for employment resulting from the employment injury.10 The Board will not
require OWCP to pay compensation for disability in the absence of any medical evidence
directly addressing the specific dates of disability for which compensation is claimed. To do so
would essentially allow employees to self-certify their disability and entitlement to
compensation.11 Causal relationship is a medical issue. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.12
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.13 The implementing regulations
states that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall
appoint a third physician to make an examination. This is called a referee examination, and
6

See Prince E. Wallace, 52 ECAB 357 (2001).

7

Cheryl L. Decavitch, 50 ECAB 397 (1999); Maxine J. Sanders, 46 ECAB 835 (1995).

8

Corlisia Sims, 46 ECAB 963 (1995).

9

Tammy L. Medley, 55 ECAB 182 (2003).

10

Laurie S. Swanson, 53 ECAB 517 (2002).

11

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

12

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

13

5 U.S.C. § 8123(a); see Y.A., 59 ECAB 701 (2008).

4

OWCP will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.14 When there exist opposing medical reports of virtually equal weight
and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.15
ANALYSIS -- ISSUE 1
The Board finds that appellant did not establish that she was disabled for the period
March 12 to April 28, 2011 due to the accepted conditions. Appellant’s claim was accepted for
sprain of elbow and forearm; sprain of knee, lateral collateral ligament, left; other derangement
of left knee; enthesopathy of left knee; and fracture patella, closed, left.
In its July 29, 2013 decision,16 the Board found that a conflict in medical evidence
existed between OWCP referral physician Dr. Kalisky and appellant’s attending physicians,
Drs. Mayer and Powell. The Board set aside an August 9, 2012 OWCP decision and remanded
the case to OWCP for an impartial evaluation regarding whether appellant was entitled to
disability compensation for the period March 12 to April 28, 2011.
OWCP thereafter referred appellant to Dr. Allen for an impartial evaluation. In his
comprehensive report dated May 29, 2014, Dr. Allen reviewed the history of injury and medical
record, noted her complaints, and discussed his physical examination findings regarding the left
knee and right elbow. He advised that appellant could work full time with restrictions, limiting
her walking to three hours daily and lifting to 20 pounds. On September 12, 2014 OWCP sent
Dr. Allen a description of the position appellant was performing when she stopped work on
March 12, 2011. On December 8, 2014 Dr. Allen certified that she could perform the duties of
the modified position for the period March 12 to April 28, 2011.
The Board has carefully reviewed the opinion of Dr. Allen and finds that it has reliability,
probative value, and convincing quality with respect to its conclusions regarding the relevant
issue in the present case, i.e., whether appellant met her burden of proof to establish that she was
entitled to disability compensation for the period March 12 to April 28, 2011. Dr. Allen’s
opinion is based on a proper factual and medical history and he thoroughly reviewed the factual
and medical history and accurately summarized the relevant medical evidence.17 He reviewed
the description of appellant’s job duties when she stopped work on March 12, 2011 and certified
that she could perform these duties. Dr. Allen’s opinion is entitled to special weight as the
impartial medical examiner and establishes that she is not entitled to wage-loss compensation for
the period March 12 to April 28, 2011.18
14

20 C.F.R. § 10.321.

15

V.G., 59 ECAB 635 (2008).

16

Supra note 3.

17

See Melvina Jackson, 38 ECAB 443 (1987).

18

See P.D., Docket No. 12-1690 (issued February 21, 2013).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
The schedule award provision of FECA,19 and its implementing federal regulation,20 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.21 For decisions issued
after May 1, 2009, the sixth edition is used to calculate schedule awards.22
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).23 Under the sixth edition, for upper extremity impairments the evaluator
identifies the impairment Class of Diagnosis (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE), and Clinical Studies
(GMCS).24 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS CDX).25 The A.M.A., Guides also provides that, under certain circumstances, range of motion
may be selected as an alternative approach in rating impairment. An impairment rating that is
calculated using range of motion may not be combined with a diagnosis-based impairment and
stands alone as a rating.26
Under the sixth edition, for lower extremity impairments the evaluator identifies the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on GMFH, GMPE, and GMCS.27 The net adjustment formula is (GMFH - CDX) +
19

5 U.S.C. § 8107.

20

20 C.F.R. § 10.404.

21

Id. at § 10.404(a).

22

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5a (February 2013); see also id. Part 3 -- Medical, Schedule Awards, Chapter 3.700 Exhibit 1
(January 2010).
23

A.M.A., Guides, supra note 2 at 5, section 1.3, “The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.”
24

Id. at 385-419.

25

Id. at 411.

26

Id. at 390. The A.M.A., Guides explains that diagnoses in the grid that may be rated using range of motion are
followed by an asterisk.
27

Id. at 494-531.

6

(GMPE - CDX) + (GMCS - CDX).28 Under Chapter 2.3, evaluators are directed to provide
reasons for their impairment rating choices, including choices of diagnoses from regional grids
and calculations of modifier scores.29
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.30
ANALYSIS -- ISSUE 2
On March 20, 2015 appellant was granted a schedule award for 3 percent permanent
impairment of the right upper extremity, and in a second decision that day, she was granted a
schedule award for 13 percent permanent impairment of the left lower extremity.
In an impairment evaluation dated May 9, 2014, Dr. Powell provided an impairment
rating in accordance with the sixth edition of the A.M.A., Guides. He noted that the most
appropriate diagnosis for appellant’s left knee under Table 16-3 would be a cruciate ligament
injury. Dr. Powell found that she had a class 1 impairment due to mild laxity, with a default
value of 10 percent, and grade modifiers 2 for clinical studies and physical examination and a
modifier 1 for functional history. He then applied the net adjustment formula and concluded that
appellant had 13 percent left lower extremity permanent impairment. Dr. Powell evaluated her
right upper extremity under Table 15-4, finding the most appropriate soft tissue diagnosis would
be elbow contusion or crush injury with healed minor soft tissue or skin injury, for a class 1
impairment with a two percent default value. He found grade modifiers 1 for clinical studies, 2
for physical examination, and 2 for functional history. Dr. Powell then applied the net
adjustment formula and concluded that appellant had three percent right upper extremity
impairment. He concluded that she had reached maximum medical improvement on the date of
his examination, May 9, 2014.
Pursuant to OWCP procedures, on July 1, 2014, Dr. Blum, an OWCP medical adviser,
reviewed the medical record including Dr. Powell’s report. He agreed that maximum medical
improvement was reached on May 9, 2014. The medical adviser calculated appellant’s right
upper extremity and left lower extremity impairments in accordance with Table 15-4 and Table
16-3 of the A.M.A., Guides, respectively and agreed with Dr. Powell’s conclusion that she had 3
percent impairment of the right upper extremity and 13 percent impairment of the left lower
extremity. There is no evidence of record showing greater impairment.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
28

Id. at 521.

29

Id. at 23-28.

30

See supra note 22 at Chapter 2.808.6(f) (February 2013).

7

CONCLUSION
The Board finds that appellant did not establish that she was entitled to disability
compensation for the period March 12 to April 28, 2011 and that she has no greater than 3
percent permanent impairment of the right upper extremity and 13 percent permanent
impairment of the left lower extremity for which she received schedule awards.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 20, 2015 and December 23, 2014 are affirmed.
Issued: October 22, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

